Citation Nr: 9905430	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's compensation benefits for service-
connected disabilities were properly reduced during his 
incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1959, and from October 1959 to September 1977.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which reduced the veteran's 
compensation benefits, warranted by a schedular 100 percent 
evaluation for service-connected disabilities, due to 
incarceration for a period in excess of 60 days following 
conviction for a felony. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in substance, that he is entitled to 
his full compensation benefits.  He asserts that VA does not 
have the statutory authority to reduce his VA compensation 
benefits because his receipt of such benefits is in lieu of 
military retirement pay.  Accordingly, a favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran's compensation 
benefits for service-connected disabilities were properly 
reduced during his incarceration, and his claim for 
entitlement to full VA compensation benefits during his 
incarceration is without legal merit.


FINDINGS OF FACT

1.  The veteran is entitled to receive military retired pay.

2.  The veteran has waived receipt of his military retired 
pay to receive VA compensation benefits for service-connected 
disabilities.

3.  The veteran has been convicted of a felony, for which he 
has been incarcerated for more than 60 days. 


CONCLUSION OF LAW

The veteran's compensation benefits for service-connected 
disabilities were properly reduced during his incarceration.  
38 U.S.C.A. § 5313 (West 1991); 38 C.F.R. § 3.665 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The facts of the present case are simple and not in dispute.  
VA Forms 21-651a of record document the veteran elected to 
receive VA compensation in lieu of military retired pay.  

An October 1993 rating decision granted the veteran an 
increased evaluation for service-connected chronic 
undifferentiated schizophrenia with paranoid ideation.  
Effective September 1993, the schizophrenia was evaluated as 
100 percent disabling.  At that time, he was also service-
connected for residuals of a right shoulder injury, evaluated 
as 10 percent disabling since October 1989, and for 
tendonitis of the right elbow, evaluated as noncompensable.

In correspondence received in November 1995, the veteran 
informed the RO that he was presently incarcerated by the 
state of Oklahoma.  As a result in December 1995, the RO 
informed the veteran that it proposed to reduce his benefits 
to $89.00, pursuant to 38 C.F.R. § 3.665.  The veteran was 
informed of the right to submit evidence to show that the 
proposed reduction should not be taken. 

In February 1996, the RO reduced the veteran's benefits to 
$89.00, effective July 1, 1995.  The veteran responded in 
correspondence received in February and March 1996 that the 
RO's action denied him the statutory right provided by 
38 U.S.C.A. § 5305.  He also pointed out that 38 U.S.C.A. 
§ 5313 provided for termination of VA compensation benefits 
based on service-connected disabilities.  He asserted that 
his VA compensation was received in lieu of his earned 
pension, not for his service-connected disabilities, and was 
therefore not reducible due to his incarceration.  In 
additional correspondence received in March 1996, the veteran 
waived all compensation amounts over the $89.00 referred to 
by the RO's February 1996 letter.  He also stated that he 
wished to receive military pension of all amounts over the 
$89.00 to which his compensation was reduced.  

Legal Analysis

As a preliminary matter, the Board notes that 38 U.S.C.A. § 
5313 (West 1991); 38 C.F.R. § 3.665 (1998) provides that, 
when a veteran is in receipt of compensation at or above the 
20 percent rate, the compensation will be reduced to the 10 
percent rate 61 days after incarceration for conviction of a 
felony.

The applicable laws and regulations provide that a veteran 
may not concurrently receive service department retired pay 
and VA disability compensation benefits.  38 U.S.C.A. § 
5304(a)(1) (West 1991); 38 C.F.R. §§ 3.700, 3.750(a) (1998).  
If a veteran is entitled to retirement pay and compensation, 
he or she must elect which of the benefits he or she desires 
to receive.  38 U.S.C.A. § 5305(West 1991);38 C.F.R. § 
3.750(b) (1998).

If a veteran desires to receive compensation, he or she must 
file with the service department a waiver of so much of his 
or her retirement pay as is equal in amount to the 
compensation to which he or she is entitled.  38 C.F.R. § 
3.750(c) (1998).  In the absence of a specific statement to 
the contrary, the filing of an application for compensation 
by a veteran who is entitled to retirement pay constitutes 
such a waiver.  Id.

In the current case, it is manifestly obvious that the 
veteran was in receipt of VA compensation benefits for 
service-connected schizophrenia and residuals of a right 
shoulder injury.  Despite the veteran's assertions, the fact 
that he has waived receipt of his retired military pay does 
not change the fundamental nature of his VA compensation 
benefits.  The relevant statutes and regulations 
unequivocally require VA to reduce the veteran's service-
connected disability compensation as he has been convicted of 
a felony and incarcerated for more than 60 days.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's compensation benefits for service-connected 
disabilities were properly reduced during his incarceration.


ORDER

The veteran's compensation benefits for service-connected 
disabilities were properly reduced during his incarceration, 
and his claim for entitlement to full VA compensation 
benefits during his incarceration is without legal merit.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

